NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             05-MAY-2022
                                             09:13 AM
                                             Dkt. 69 ODMR

                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


 WELLS FARGO BANK, N.A., SUCCESSOR BY MERGER TO WELLS FARGO BANK
  MINNESOTA, N.A., F/K/A NORWEST BANK MINNESOTA, N.A., SOLELY AS
 TRUSTEE FOR STRUCTURED ASSET MORTGAGE INVESTMENTS II INC., BEAR
   STERNS MORTGAGE FUNDING TRUST 2007-AR1, MORTGAGE PASS-THROUGH
         CERTIFICATES, SERIES 2007-AR1, Plaintiff-Appellee,
                                   v.
  GEORGE EMERSON TIMMINS; ASSOCIATION OF APARTMENT OWNERS OF IAO
                   GARDENS, Defendants-Appellants,
                                  and
     JOHN DOES 1-50; JANE DOES 1-50; DOE PARTNERSHIPS 1-50; DOE
CORPORATIONS 1-50; DOE ENTITIES 1-50; and DOE GOVERNMENTAL UNITS
                                 1-50


       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                     (CIVIL NO. 2CC171000342)


                               ORDER
     (By:   Ginoza, Chief Judge, Hiraoka and Wadsworth, JJ.)

          Upon review of "Defendant Timmins' Verified Objection
to April 4th Intermediate Court of Appeals Judgment as Against
All Defendants and for Interlocutory Decree of Foreclosure;
Motion for Court to Reconsider and Take Judicial Notice of the
Adjudicative Facts and Law and Dismiss Plaintiff's Irregular
Action Accordingly" (Motion for Reconsideration) filed by
Defendant-Appellant George Emerson Timmins on May 2, 2022, the
papers in support, and the record, it appears that:
          1.   Our summary disposition order was filed on
April 4, 2022;
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          2.   Rule 40(a) of the Hawai#i Rules of Appellate
Procedure requires that a "motion for reconsideration may be
filed by a party only within 10 days after the filing of the
opinion, dispositional order, or ruling unless by special leave
additional time is granted during such period by a judge or
justice of the appellate court involved";
          3.   Timmins has not requested an extension of time to
file a motion for reconsideration; and
          4.   Timmins' Motion for Reconsideration is untimely.
          Therefore, IT IS HEREBY ORDERED that the Motion for
Reconsideration is denied.
          DATED: Honolulu, Hawai#i, May 5, 2022.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2